PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Dietrich et al.
Application No. 13/858,382
Filed: 8 Apr 2013
For: Collagen Powder

:
:
:	DECISION ON PETITION
:
:



This is a decision on the petition to withdraw the holding of abandonment under 37 CFR 1.181 filed October 20, 2020.  

On May 31, 2017, applicant timely submitted a notice of appeal, a notice of appeal fee, and a three-month extension of time in response to the final Office action mailed December 1, 2016.  The filing of the notice of appeal set a two-month period, plus extensions of time, from May 31, 2017 (the date of receipt of the notice of appeal), for applicant to submit an appeal brief. On December 18, 2017, the Office mailed a Notice of Abandonment. On December 29, 2017, applicant filed an appeal brief, accompanied by a $3000 five-month extension of time fee. 

On October 20, 2020, applicant filed the present petition to withdraw holding of abandonment. Applicant asserts the Notice of Abandonment was issued in error because applicant timely submitted an appeal brief with an appropriate five-month extension of time within seven months from the date of receipt of the notice of appeal on May 31, 2017. Applicant further notes the examiner concurred that the abandonment was issued in error in an Interview Summary dated January 12, 2018, and indicated the abandonment would be withdrawn and a new Office action issued.   

The Office has taken a further review of the record and finds the Notice of Abandonment was mailed in error. Applicant was required to submit an appeal brief in accordance with 37 CFR 41.37 within two months from the May 31, 2017 receipt of the notice of appeal.  The period for filing of the appeal brief was extendable under 37 CFR 1.136.  The record shows that applicant timely filed the appeal brief on December 29, 2017, within a five-month extension of time.  

The petition to withdraw the holding of abandonment is granted.  The application is restored to pending status in view of the fact that applicant filed a timely appeal brief on December 29, 2017.

This matter is being referred to Technology Center Art Unit 1656 for further action in view of the timely filing of the appeal brief.

Telephone inquiries concerning this decision may be directed to the undersigned at (571) 272-3211.
			
/Christina Tartera Donnell/

Christina Tartera Donnell
Attorney Advisor
Office of Petitions